DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-24 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/27/2019 and 08/11/2011 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements being considered by the examiner.

Claim Objections
Claim(s) 1-24 is/are objected to because of the following informalities:  

Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See MPEP R-1.75
The plurality of steps or elements illustrated in at least claims 1 and 11 are not separated by line indentations.

Appropriate correction is required.

Claim(s) 2-24 is/are objected to for their dependency on an objected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “An air conditioner for a vehicle which includes …” in line 1, which limitation is indefinite as it is unclear it is unclear which of the previously recited limitation the word “which” is referring to. Is it the air conditioner or the vehicle? it is uncertain.

Applicant is encouraged to recite “An air conditioner for a vehicle, the air conditioner including …”
A similar problem is found in claim 11. Claim 11 should be addressed accordingly.

Claim 1 further calls for the limitation “the rear seat temperature adjusting door is formed in a dome type” (last line); which limitation renders the claim indefinite because it is unclear what the word "type" is intended to convey. Is “dome type” referring to only dome structures? Or does it encompass other structures different than a dome? It is uncertain. See Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955) and MPEP 2173.05(b).

For examination purposes; the limitation “formed in a dome type” will be interpreted as “formed in a dome shape”.
 
A similar problem is found in claim 16. Claim 16 should be addressed accordingly.

is used to control temperature of the rear seat”; which limitation is indefinite for being misconstrue.

Applicant is encouraged to recite “wherein the first rear seat temp door and the second rear seat temp door are used to control temperature of the rear seat”.

Claims 14-15, 17-18, and 22-23 each call for the limitation “the maximum cooling/heating mode”; which limitations are indefinite for lacking antecedent basis.

For examination, “the maximum cooling/heating mode” will be interpreted as “a maximum cooling/heating mode”.

Claim 15 calls for the limitation “wherein the when the rear seat mode door closes the rear seat air passageway” which is indefinite for not being understood.

For examination, the instant limitation is interpreted as “wherein when the rear seat mode door closes the rear seat air passageway”.
Claim 19 calls for the limitation “wherein the first rear seat temp door is formed to always open the rear seat cold air passageway” which limitation is indefinite as the limitation recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q) - Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). In other words, the limitation attempts to define the subject-matter in terms of the result to be achieved, without providing the technical features necessary for achieving this result.

Claim(s) 2-10 and 12-24 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-15, 17, and 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20160152110 A1).

Regarding claim 11:
Kim discloses an air conditioner (Fig. 9-11) for a vehicle, the air conditioner including an air-conditioning case #110 having an air passageway formed therein and a heat exchanger #101 for cooling and a heat exchanger #102 for heating which are disposed in the air passageway of the air-conditioning case to exchange heat with air passing through the air passageway, the air conditioner comprising: 
a front seat temp door #115 for adjusting the degree of opening between a part of a front seat cold air passageway and a part of a warm air passageway ([0043]); 
a first rear seat temp door #141 arranged between the heat exchanger for cooling and the heat exchanger for heating to adjust the degree of opening of another part of the warm air passageway ([0072-0072]); 
a second rear seat temp door (formed by the combination of #142 & #143) arranged downstream of the heat exchanger for heating to adjust the degree of opening between the warm air passageway and the rear seat cold air passageway ([0074-0080]); and 
a rear seat mode door #145 arranged downstream of the second rear seat temp door to adjust the degree of opening of the rear seat air outlet ([0066-0069]). 

Regarding claim 12:
Kim further discloses wherein the first rear seat temp door and the second rear seat temp door are used to control temperature of the rear seat ([0072] and [0074-0080]), and the rear seat mode door is used to control opening and closing of the rear seat air passageway ([0066-0069]).

Regarding claim 13:
Kim further discloses wherein when the rear seat mode door closes the rear seat air passageway, the location of the first rear seat temp door is changed according to front seat conditions ([0072-0072], [0066-0069], [0117]). 

Note: the limitation “when the rear seat mode door closes the rear seat air passageway” is a contingent limitation. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04, II. Contingent limitations, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). by virtue of all the structural limitations required by the claim being present in the prior art (the location of the first rear seat temp door changed according to front seat conditions), all the claimed limitations are met.

Regarding claim 14:
Kim further discloses wherein when the rear seat mode door closes the rear seat air passageway, in case that the front seat temp door is in a maximum cooling mode of the front seat, the first rear seat temp door is in the maximum cooling mode of the rear seat (Fig. 9-11; [0072-0072], [0066-0069], [0117]). 

Note: the limitation “wherein when the rear seat mode door closes the rear seat air passageway, in case that the front seat temp door is in the maximum cooling mode of the front seat” is a contingent limitation. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for 

Regarding claim 15:
Kim further discloses wherein when the rear seat mode door closes the rear seat air passageway, in case that the front seat temp door is not in the maximum cooling mode of the front seat, the first rear seat temp door is in a maximum heating mode of the rear seat (Fig. 9-11; [0072-0072], [0066-0069], [0117]).

Note: the limitation “wherein when the rear seat mode door closes the rear seat air passageway, in case that the front seat temp door is not in the maximum cooling mode of the front seat” is a contingent limitation. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04, II. Contingent limitations, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). by virtue of all the structural limitations required by the claim being present in the prior art (the first rear seat temp door being in a maximum heating mode of the rear seat), all the claimed limitations are met.

Regarding claim 17:
Kim further discloses wherein the first rear seat temp door is located to close the warm air passageway in a maximum cooling mode, and is located to partition the heat exchanger for cooling from the heat exchanger for heating in a maximum heating mode (see Fig. 9-11). 

Regarding claim 19:
Kim further discloses wherein the first rear seat temp door is formed to always open the rear seat cold air passageway (see Fig. 9-11). 


Kim further discloses wherein the rear seat air outlet includes a console vent #121 and a rear seat floor vent #122, and wherein the rear seat mode door #145 is a dome type door, and adjusts the degree of opening between the console vent and the rear seat floor vent through the rear seat air passageway ([0067-0068]). 

Regarding claim 21:
Kim further discloses wherein the warm air passageway and the rear seat cold air passageway downstream of the heat exchanger for heating are communicated with each other (Fig. 9-11; via the combination of #142 & #143), and wherein the second rear seat temp door (combination of #142 & #143) adjusts the degree of opening between the communication path between the warm air passageway and the rear seat cold air passageway downstream of the heat exchanger for heating and the rear seat cold air passageway ([0074-0080]).

Regarding claim 22:
Kim further wherein in a maximum cooling mode, the second rear seat temp door (combination of #142 & #143) is located to close the communication path between the warm air passageway (P2) and the cold air passageway downstream of the heat exchanger for heating ([0074-0080]). 

Regarding claim 23:
Kim further wherein in a maximum heating mode, the second rear seat temp door (combination of #142 & #143) is located to close the rear seat cold air passageway (Fig. 9-11; [0074-0080]). 

Regarding claim 24:
Kim further wherein in a mixing mode, the second rear seat temp door (combination of #142 & #143) is located between the communication path between the warm air passageway and the rear seat cold air passageway downstream of the heat exchanger for heating and the rear seat cold air passageway (see Fig. 9-11).

Also see alternate rejection of claim 24 below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10, 16-18, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160152110 A1) in view of Fukutomi (US 20120295529 A1); or alternately, in view of Sievers (US 20090124187 A1).

Kim discloses an air conditioner (Fig. 9-11) for a vehicle, the air conditioner including an air-conditioning case #110 having an air passageway formed therein, and a heat exchanger #101 for cooling and a heat exchanger #102 for heating which are disposed in the air passageway of the air-conditioning case to exchange heat with air passing through the air passageway, 
wherein the air passageway includes: 
a rear seat cold air passageway #140 which is a passageway that the air passed through the heat exchanger for cooling bypasses the heat exchanger for heating and flows toward a rear seat of the vehicle; and a warm air passageway #P1 & #P2 which is a passageway that the air passed through the heat exchanger for cooling passes through the heat exchanger for heating and flows toward a front seat or the rear seat of the vehicle (Fig. 9-11), 
wherein the air conditioner comprises a rear seat temperature adjusting door (formed by the combination of #142 & #143) for controlling an amount of air flowing from the warm air passageway to the rear seat air outlet and an amount of air flowing from the rear seat cold air passageway to the rear seat air outlet ([0074-0080]).

Kim does not disclose wherein the rear seat temperature adjusting door is formed in a dome shape.

In the same field of endeavor, Fukutomi teaches that instead of using a combination of two valves as a rear seat temperature adjusting door for controlling an amount of air flowing from the warm air passageway to the rear seat air outlet and an amount of air flowing from the rear seat cold air passageway to the rear seat air outlet; it is known to employ a single rear seat temperature adjusting door #17 shaped like a dome for said purpose (see at least Fig. 3, [0007]). 

Sievers teaches the same concept. A single rear seat temperature adjusting door #41 shaped like a dome controls an amount of air flowing from the warm air passageway to the rear seat air outlet and an amount of air flowing from the rear seat cold air passageway to the rear seat air outlet (see at least Fig. 2A, [0040-0041] and [0043-0044]).

Accordingly, as per MPEP 2144.06 – II, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Kim with the rear seat temperature adjusting door formed in a dome shape as taught by either Fukutomi or Sievers.

One of ordinary skills would have recognized that doing so would have facilitated construction of the air conditioner; at least by virtue of reducing the number of parts required for its operation.

Regarding claim 2:
Kim as modified discloses all the limitations.
Kim further discloses wherein the rear seat air outlet includes a plurality of vents #121 and #122 for discharging air to parts of the rear seat of the vehicle (Fig. 9, [0065]), wherein a single rear seat mode door #145 for selectively moving air to at least one among the vents is disposed inside the air-conditioning case (Fig. 9-11, [0066-0069]), and wherein the rear seat mode door performs an on-off action to open or block the air passageway toward the rear seat air outlet (Fig. 9-11, [0066-0069]). 

Regarding claim 3:
Kim as modified discloses all the limitations.
Kim as modified discloses wherein a rotary shaft of the rear seat temperature adjusting door is arranged between the heat exchanger for heating and the rear seat mode door (see rejection of claim 1: the proposed modification replaces valves #142 and #142 with a unitary valve arranged at the location of said two valves), and a dome-shaped part of the rear seat temperature adjusting door is arranged toward the heat exchanger for heating (see either dome shaped valve #17 of Fukutomi or dome valve shaped #41 Sievers). 

Regarding claim 4:
Kim as modified discloses all the limitations.
Kim further discloses wherein the rear seat mode door #145 is a rotary type door (Fig. 9-11, [0066-0069]). 

Regarding claim 5:
Kim as modified discloses all the limitations.
Kim further discloses wherein the rear seat temperature adjusting door adjusts the degree of opening between the warm air passageway and the rear seat cold air passageway downstream of the heat exchanger for heating in an air flow direction (see rejection of claim 1: the proposed modification replaces valves #142 and #142 with a unitary valve arranged at the location of said two valves). 

Regarding claim 6:
Kim as modified discloses all the limitations.
Kim further discloses wherein the rear seat temperature adjusting door guides the air of the warm air passageway toward the rear seat air outlet along an inner face of the dome-shaped part when closing the rear seat cold air passageway (see rejection of claim 1: the proposed modification replaces valves #142 and #142 with a unitary valve arranged at the location of said two valves). 

Regarding claim 7:
Kim further discloses wherein the rear seat air outlet includes a first vent and a second vent formed perpendicularly to the first vent (see at least Fig. 9-11).

Kim as modified does not discloses wherein the rear seat mode door includes a first rotary part and a second rotary part which are opposite to each other based on a rotary shaft, and opening parts formed between the first rotary par and the second rotary part.

Nonetheless, this type of valve is well known in the art. See for example valve #17 of Fukutomi, (Fig. 3).

Accordingly, as per MPEP 2144.06 – II, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Kim as modified with a valve having the claimed arrangement above; since this type of valves were known to ordinary skills artisan.

One of ordinary skills would have recognized that doing so would have facilitated construction of the apparatus; at least by virtue of employing a well-known alternate valve for modulating airflow; in events where valve #145 becomes short in inventory for example.

Regarding claim 8:
Kim as modified discloses all the limitations.
Kim as modified discloses wherein in a rear seat off mode to prevent air from being discharged to the rear seat air outlet, the first rotary part and the second rotary part close the rear seat air outlet so as to form a double sealing structure (see rejection of claim 1 and claim 7 above). 

Regarding claim 9:
Kim as modified discloses all the limitations.
Kim further discloses wherein the air passageway in the air-conditioning case further includes: a front seat cold air passageway #P1 which is a passageway that the air passed through the heat exchanger for cooling bypasses the heat exchanger for heating and flows toward the front seat of the vehicle (Fig. 9-11), and at least one front seat temperature adjusting door #115 for controlling the degree of opening between the front seat cold air passageway and the warm air passageway ([0043]). 

Regarding claim 10:
Kim as modified discloses all the limitations; except for wherein the rear seat temperature adjusting door is formed such that a length from the rotary shaft to the center of the dome-shaped part is shorter than a length from the rotary shaft to both ends of the dome-shaped part. 

Nonetheless; Sievers teaches that the particularities of dome shape valves can be changed to as desired (see at least [0040]).



One of ordinary skills would have recognized that doing so would have rendered the valve more effective for specific applications; at least by virtue of increasing the contact surface between the valve its co-operating structures.

Regarding claim 16:
Kim discloses all the limitations; except for the first rear seat temp door being a dome shaped door. 

Nonetheless, this type of valve is well known in the art. See for example dome shaped valve #145 of Kim. Also see adjusting valve #17 of Fukutomi, (Fig. 3); and adjusting door #41 of Sievers.

Accordingly, as per MPEP 2144.06 – II, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Kim with the first rear seat temp door being a dome shaped door; since this type of valves were known to ordinary skills artisan.

One of ordinary skills would have recognized that doing so would have facilitated construction of the apparatus; at least by virtue of employing a well-known alternate valve for modulating airflow; in events where valve #135 becomes short in inventory for example.

Regarding claim 18:
Kim as modified discloses wherein the first rear seat temp door has a dome-shaped inside to guide air toward the warm air passageway when the front seat temp door is not in a maximum cooling mode of the front seat (see rejection of claim 16 above). 

Note: the limitation “when the front seat temp door is not in a maximum cooling mode of the front seat” is a contingent limitation. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04, II. Contingent limitations, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). by virtue of all the structural limitations required by the claim being present in the prior art (the first rear seat temp door having a dome-shaped inside to guide air toward the warm air passageway), all the claimed limitations are met.

Regarding claim 24:
Alternately; to the extent that applicant disagree with the examiner assertion that the second rear seat temp door is located between the communication path between the warm air passageway and the rear seat cold air passageway downstream of the heat exchanger for heating and the rear seat cold air passageway;

Fukutomi, in the same field of endeavor, teaches that instead of using a combination of two valves as a rear seat temperature adjusting door for controlling an amount of air flowing from the warm air passageway to the rear seat air outlet and an amount of air flowing from the rear seat cold air passageway to the rear seat air outlet; it is known to employ a single rear seat temperature adjusting door #17 located between the communication path between the warm air passageway and the rear seat cold air passageway downstream of the heat exchanger for heating and the rear seat cold air passageway for said purpose (see at least Fig. 3, [0007]).

Sievers teaches the same concept. A single rear seat temperature adjusting door #41 is located between the communication path between the warm air passageway and the rear seat cold air passageway downstream of the heat exchanger for heating and the rear seat cold air passageway (see at least Fig. 2A, [0040-0041] and [0043-0044]).

Accordingly, as per MPEP 2144.06 – II, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Kim with the rear seat temperature adjusting door formed in a dome shape as taught by either Fukutomi or Sievers.

One of ordinary skills would have recognized that doing so would have facilitated construction of the air conditioner; at least by virtue of reducing the number of parts required for its operation.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.